Citation Nr: 1227071	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  06-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a medial meniscus tear of the left knee.

2.  Entitlement to service connection for a lateral meniscus tear of the right knee with chondromalacia.

3.  Entitlement to service connection for left ankle arthralgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's brother-in-law


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985 and from July 1986 to November 1989, with subsequent service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in Waco, Texas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In August 2010, the Board remanded the Veteran's above-captioned claims for further development.  Specifically, the Board found that the RO must (1) attempt to obtain the Veteran's clinical treatment records from the Brooke Army Medical Center in Fort Sam Houston, San Antonio, Texas, dated from July 1990 to August 1991; (2) submit a request to the National Personnel Records Center (NPRC) for any and all of the Veteran's clinical treatment record dated from July 1990 to December 1990 generated by the Brooke Army Medical Center in Fort Sam Houston, San Antonio, Texas; (3) request that the Veteran identify a time frame as to when he allegedly received treatment at Camp Roberts and Fort Bliss; (4) and contact the appropriate agency to obtain the Veteran's Reserve or National Guard personnel and treatment records, dated from July 1990 to August 1991.  The Board then directed the RO to document all attempts to secure this evidence.  If, after making reasonably efforts to obtain the identified records, the RO was unable to secure the same, the Board directed the RO to send the Veteran notice wherein it (a) identified the specific records the RO was unable to obtain; (b) briefly explained the efforts that the RO made to obtain those records; (c) described any further action to be taken by the RO with respect to the claims; and (d) informed him that he was ultimately responsible for providing the evidence.  Thereafter, the Board directed the RO to provide the Veteran and his representative an opportunity to respond.  

The RO submitted requests for records to the Brooke Army Medical Center in Fort Sam Houston, San Antonio, Texas, in both November 2010 and in February 2011, using the Veteran's correct identifying information.  In February 2011, Brooke Army Medical Center responded that no records matching the Veteran's information were found. 

In July 2011, the RO submitted a request to NPRC for the Veteran's records, dating from July 1990 to December 1990, generated by Brook Army Medical Center.  That same month, NPRC responded that searches for the Veteran's records were undertaken, but that no responsive records were located.

In February 2011, the RO sent the Veteran a letter wherein it requested that he provide information pertaining to his alleged treatment at Fort Bliss and Camp Roberts during his military service.  Specifically, the RO requested that the Veteran provide approximate dates of treatment at both facilities in order to draft requests for his records.  The RO informed then Veteran that if no response was received, no further action would be undertaken to locate records associated with treatment at either location.  No response was received by the Veteran wherein he provided any information as to treatment he received at either Fort Bliss or Camp Roberts.  

The Veteran is reminded that, while VA has a duty to assist claimants in obtaining information relevant to their claims, there is a corresponding duty on the part of claimants to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist claimants in developing claims, rather than a duty on the part of VA to develop the entire claim with the claimant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Finally, in an attempt to obtain the Veteran's Reserves and/or National Guard personnel and treatment record, dating from July 1990 to August 1991, the RO submitted a request to the U.S. Army Enlisted Records and Evaluation Center (USAEREC) in August 2010.  Further, in February 2011, the RO submitted a request to the U.S. Army Human Resources Command (USAHRC).  In April 2011, USAHRC confirmed that the Veteran was serving in the Reserves during the relevant period of time, but that the Veteran's personnel and treatment records were not located at the USAHRC.  The RO was directed to contact National Archives and Records Administration (NARA) for additional searches.  The RO forwarded the request for the Veteran's Reserves personnel and treatment records to NARA.  In April 2011, NARA responded that the Veteran's Reserve records were not at its facility and there was no record that the Veteran's service personnel and/or treatment records were ever at its facility.  

The Board was unable to locate a response, either positive or negative, from USAEREC in the Veteran's claims file.  Further, in an August 2011 memorandum concerning the unavailability of the Veteran's records, no reference was made to the August 2010 letter sent to USAEREC or that no response had been received.  Although the Board did not specifically direct the RO to submit a request for the Veteran's records to USAEREC in the August 2010 remand, the Board directed the RO to attempt to obtain the Veteran's Reserves records from the "appropriate agency."  Given that no response from USAEREC was received by the RO, the Board finds that the RO did not substantially comply with the August 2010 remand with respect to this directive.  As such, the Board finds that a remand is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Further, although the RO complied with Board's directives as to attempting to obtain the Veteran's records from various entities (with USAEREC being the exception), the RO did not provide the Veteran notice wherein it (a) identified the specific records the RO was unable to obtain; (b) briefly explained the efforts that the RO made to obtain those records; (c) described any further action to be taken by the RO with respect to the claims; or (d) informed him that he was ultimately responsible for providing the evidence.  As such, the Board is also required in order for the RO to provide the Veteran such notice.

Additionally, pursuant to the Veteran's above-captioned claims, he was afforded a VA examination in February 2005.  As a result of this examination, the diagnoses were left ankle arthralgia, left knee medial meniscus tear, and right knee lateral meniscus tear and chondromalacia.  In an otherwise negative opinion, wherein the examiner etiologically disassociated the diagnosed disorders from the Veteran's military service, the examiner also opined that the Veteran's inservice injuries "'planted the seed' for the ultimate degenerative pathogenesis."  In May 2005, the RO sought clarification from the examiner, finding the delivered opinion unclear.  The examiner reiterated the entire negative opinion, but omitted the sentence that included the above-quoted language.  The examiner did not provide a medical explanation as to why this language was erased, limiting his reasoning to an administrative error during dictation.  Given the confusion as to the February 2005 opinion, with May 2005 addendum, and in the interest of fairness and due process, the Board finds that affording the Veteran another VA examination is required prior to re-adjudicating his claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding that, in order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must submit another request to USAEREC for the Veteran's Reserves service personnel and treatment records, dating from July 1990 to August 1991.  The RO must obtain a response from USAEREC, either positive or negative.

2.  With respect to all of the efforts undertaken to obtain the Veteran's records, the RO must provide notice to the Veteran wherein it (a) identifies the specific records the RO was unable to obtain; (b) briefly explained the efforts that the RO made to obtain those records; (c) described any further action to be taken by the RO with respect to the claims; or (d) informed him that he was ultimately responsible for providing the evidence.  The RO must then provide the Veteran and his representative an opportunity to respond.

3.  The Veteran must then be afforded a comprehensive VA examination to determine the nature of any present left knee disorder, right knee disorder, and left ankle disorder.  All necessary special studies or tests must be accomplished.  The claims file and all relevant records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed, if any.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on a review of the evidence of record, to include the Veteran's service treatment records, post-service treatment records, the Veteran's assertions, statements from the Veteran's family, and the examination findings, the examiner must state whether any left knee, right knee, and/or left ankle disorder found is related to the Veteran's military service, to include as due to any incident therein.  The examiner must integrate the previous findings and diagnoses with any current findings to obtain a true picture of the nature of the Veteran's current disorders, including evidence of post-service left knee, right knee, and left ankle injuries.  The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include all relevant evidence submitted or obtained since the January 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

